Riely, J.,
delivered the opinion of the court.
The same questions, and none others, are presented in this case that were presented in the case of Arbuckle Brothers v. Gates & Brown.
The agreement in this case contains all the elements of a sale that were pointed out in that case, with the additional feature that the provisions, the effect of which constitutes the transaction a sale and not an agency, are here more explicitly and strongly stated.
It starts out, as in the other case, by appointing Gates & Brown agents of Howell, Son & Co. to sell sugar which the latter would consign to them, the title whereof, however, was to remain in them subject to advances made and necessary expenses incurred by Gates & Brown; and then stipulates that Gates & Brown are to advance to Howell, Son & Co. within thirty days the amount *817of the invoice, less one per cent., trade discount on one hundred-barrel lots, and an additional one per cent., if payment be made within seven days, “this advance to be without recourse to or reclamation upon us, and to be due in any event.”
It next stipulates that Gates & Brown shall, when they sell the sugar, bill it in their own names, and shall, at their own cost and without reclamation upon Howell, Son & Co., pay all expenses, and assume all risks of the property and of payment.
The sugar was not to be sold for less than the daily quotations with freight added from refining point to point of sale, nor on more liberal terms as to credit or cash discounts.
It was then further stipulated that if Gates & Brown observed these conditions, Howell, Son & Go., upon a certificate to that effect, would pay them a commission of three-sixteenths of a cent per pound, and that Gates & Brown, in addition thereto, should retain the profit over the advance made by them, but if they failed to comply with any of the conditions, Howell, Son & Co. would decline to pay the commission.
Ho account of sales was required to be rendered or kept; no provision was made for the return of any sugar in any event; it was to be paid for at a fixed time, whether the sugar had been sold or not, or the proceeds of sale collected or not; and all recourse or reclamation for money advanced in payment of the sugar or of expenses was expressly stipulated against. If the provisions of the agreement under construction did not constitute the transaction a sale, it would be difficult to imagine what would be necessary to do so. Bor a discussion of their character and effect, reference is made to the opinion this day delivered in the case of Arbuclde v. Gates & Brown, ante p. 802.
The decree appealed from must be affirmed.

Affirmed.